EXHIBIT 10.12

EXCLUSIVE OPTION AGREEMENT

This EXCLUSIVE OPTION AGREEMENT (this "Agreement") is entered into as of this
5th day of June, 2008 (the "Effective Date"), by and between ECOSPHERE ENERGY
SOLUTIONS, INC. ("Grantor"), a Florida corporation, and Bledsoe Capital Group,
LLC ("Holder"), a Montana limited liability company.

NOW, THEREFORE, in consideration of the foregoing, and pursuant to the terms and
conditions and consideration set forth herein, the parties agree as follows:

1.

Option.  Grantor hereby grants to Holder or its affiliated assign the right but
not the obligation (the "Option") to purchase an exclusive worldwide
royalty-free license to use Grantor's Ozonix™ technology (the "Technology"), as
described in the license agreement substantially similar to the form attached
hereto as Exhibit A, subject to such changes as the parties may, acting in good
faith, reasonably make (the "License Agreement"), for the manufacturing,
marketing, sale, distribution and operation of the Technology in the field of
use described in the License Agreement.   

2.  

Conditions to Exercise.  The exercise of the Option is subject to satisfaction
of the following conditions by Holder:

(a)

form and organize a limited liability company under the laws of the State of
Delaware (the "Entity"), the organizational documents for which shall provide
for (i) a board of directors comprised of five (5) directors, three (3) of which
directors shall be selected by Holder and two (2) of which directors shall be
selected by Grantor; (ii) that a failure to pay timely the BCG Note (defined
below) will result in the forfeiture of Holder's equity in the Entity, and which
documents shall otherwise be reasonably acceptable to Grantor and Holder;

(b)

have commitments for at least $50,000,000 of financing to exploit the Technology
and to operate the business of Entity, of which not less than $10,000,000 shall
be readily available to pay for the Technology and fund operations, and the
remainder of which shall be in the form of a three (3) year promissory note
payable by Holder to the Entity (the "BCG Note"); provided that if Delivery
pursuant to the Purchase-Leaseback Agreement defined below does not occur (as
Delivery is defined therein)), the cancellation of the $1,000,000 note by
Grantor to Holder dated May 16, 2008 shall be applied to the required
commitments; and

(c)

The execution and delivery of a manufacturing agreement (the “Manufacturing
Agreement”) reasonably acceptable to Grantor and Holder (including with respect
to specifications, pricing and terms) which provides that Grantor will
manufacture and sell to the Entity and the Entity will purchase from Grantor all
of the equipment required by the Entity to exploit the Technology so long as
Grantor can meet the Entity’s supply requirements.





--------------------------------------------------------------------------------

3.

Exercise of Option.  Holder shall give notice to Grantor of its exercise of the
Option in writing prior to the end of the Option Term (defined below).  Closing
(the "Closing") of the matters referenced shall occur not more than thirty (30)
days after such notice.  At the Closing:

(a)

Entity and Grantor will execute the License Agreement;

(b)

Entity will issue a 50% interest in it to Grantor;

(c)

Entity will pay Grantor the amount of $10,000,000 in cash and/or cancellation of
debt;

(d)

Grantor shall contribute to Entity all machinery, inventory, work-in-process,
contracts and other materials relating to the Technology, but specifically
excluding the Devon Contract (or any agreement entered into to utilize the
Equipment following the early termination of the Devon Contract), each as
defined in the Purchase-Leaseback Agreement, dated June 5, 2008, among the
parties hereto and Ecosphere Technologies, Inc. (the "Purchase-Leaseback
Agreement") and the equipment which is subject to the Purchase-Leaseback
Agreement; and

(e)

Entity shall enter into the Manufacturing Agreement with Grantor.

The parties will cooperate in good faith to take such steps and to execute and
deliver or provide for the delivery of such additional documents as may be
reasonably required to effect the transaction contemplated hereby.

4.

Term of Option.  The Option shall be exercisable at any time from the Effective
Date until 6:00 p.m. on the latest to occur of (i) March 31, 2009; or (ii)
ninety (90) days after execution and delivery of the Devon Contract or (if no
Devon Contract is executed and delivered) November 30, 2009 (the “Option Term”).

5.

Notices.  All notices, offers, acceptance and any other acts under this
Agreement (except payment) shall be in writing, and shall be sufficiently given
if delivered to the addressees in person, by Federal Express or similar
receipted next business day delivery, or by facsimile delivery followed by
overnight next business day delivery as follows:

In the case of Grantor:  




Ecosphere Energy Solutions, Inc.

3515 S.E. Lionel Terrace

Stuart, FL 34997

Attention:  Mr. Dennis McGuire

Facsimile:  (772) 781-4778





- 2 -




--------------------------------------------------------------------------------

In the case of Holder:  




Bledsoe Capital Group, LLC

℅ Chad Wold, Esq.

122 Central Avenue

Whitefish, MT 59937

Facsimile: (406) 883-3271

6.

Governing Law.  This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided herein or performance shall be
governed or interpreted according to the internal laws of the State of Florida
without regard to choice of law considerations.

7.

Benefit.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, provided that
Grantor may not assign any of its obligations (by operation of law or otherwise)
hereunder without the prior written consent of Holder.

8.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.

9.

Severability.  If any provision of this Agreement otherwise is deemed to be
invalid or unenforceable or is prohibited by the laws of the state or
jurisdiction where it is to be performed, this Agreement shall be considered
divisible as to such provision and such provision shall be inoperative in such
state or jurisdiction and shall not be part of the consideration moving from
either of the parties to the other.  The remaining provisions of this Agreement
shall be valid and binding and of like effect as though such provision were not
included.

10.

Publicity and Confidentiality.  Grantor and Holder will not, and will cause
their respective representatives not to, without the prior written consent of
the other, make any release to the press or other public disclosure, or to make
any statement to any competitor, customer, client, or supplier of Grantor or
Holder or any other person, with respect to the existence or contents of this
agreement, except for such public disclosure as may be necessary for the party
proposing to make the disclosure not to be in violation of or default under any
applicable law, regulation or governmental order.  If either party proposes to
make any disclosure based upon such an opinion, that party will deliver a copy
of the text of the proposed disclosure as far in advance of its disclosure as is
practicable, and will in good faith consult with and consider the suggestions of
the other party concerning the nature and scope of the information it proposes
to disclose.  Notwithstanding the preceding, Ecosphere shall have the right to
attach this Agreement to its Form 10-QSB to filed with the SEC for its next
quarter and to incorporate it in its subsequent quarterly and annual reports to
be filed with the SEC.





- 3 -




--------------------------------------------------------------------------------

IN WITNESS THEREOF, the parties have executed this Agreement, by their
respective officers hereunto duly authorized, as of the date first set forth
above.




ECOSPHERE ENERGY SOLUTIONS, INC.







By: __________________________________

Dennis McGuire, Chief Executive Officer










BLEDSOE CAPITAL GROUP, LLC







By: __________________________________

   

Name:

Title:














- 4 -




--------------------------------------------------------------------------------

EXHIBIT A

Form of License Agreement







See Attached.





- 5 -


